DETAILED ACTION

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-4, 6-7, 9-13, 15-16, 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US Patent 4842863) in view of “Span and Tween” (downloaded from chemagent.su/prodavtsy/ download, dated March 2012, 6 pages).
Regarding claims 1 and 10, Nishimura et al. disclose granules for a feed composition which include
1) amino acids as disclosed at col. 4, lines 54-56, exemplified at Table 1, Ex. 7.
2) metal salts of a fatty acid as disclosed at col. 8, lines 1-5
3) fatty acid as saturated and unsaturated monocarboxylic acids having 14 to 22 carbon atoms disclosed at col. 5, lines 43-44; stearic acid has been exemplified at Table 1, Ex. 7.

NISHIMURA is silent as to the HLB value and claimed amount of sorbitan trioleate. . 
Although the reference discloses sorbitan ester fatty acid, the reference does not disclose that the sorbitan ester fatty acid is the sorbitan trioleate or that the sorbitan fatty acid ester has a HLB value not more than 3.  

However, “Span and Tween” is a reference that is confined to polyethoxylated sorbitan esters and sorbitan esters.  Based on the solubility desired, as disclosed at page 3, it would have been obvious to select the emulsifier based on the HLB value required to provide a stable water-in-oil emulsion for the Nishimura granular agent so that it dissolves only in the environment of the abomasum (col. 4, lines 31-45, Nishimura).  Therefore, selection of sorbitan trioleate (SPAN 85) among the products at page 2 (“Span and Tween”), which provides a HLB value of 1.8 (page 4, “Span and Tween) would have required no more than routine skill by the person of ordinary skill in the art, based on Nishimura’s disclosure of selecting a sorbitan fatty acid ester.  Additionally, based on “Span and Tween”, it would have been obvious select a non-ionic surfactant or emulsifier such as sorbitan trioleate because one of the other properties of sorbitan trioleate is its ability to remedy frothy bloat (col. 3, lines 17-29, particularly lines 23-24). 
Regarding the amount of the emulsifier claimed, NISHIMURA teaches that sorbitan fatty acid esters and other waxy substances can be in an amount of 10 to 35% by weight of the composition (col. 5, lines 40-47).  While this does technically touch on the claimed amount of sorbitan trioleate, it must also be noted that “Span and Tween” teach that a combination of emulsifier is often more effective than the use of a single emulsifier (see page 5).  In this regard, it would have been obvious to use even lower amounts of  sorbitan trioleate so long as additional emulsifiers were blended into the overall amount of the composition.  In this regard, it would have been obvious to add at least 10% and even lower 
Additionally, sorbitan trioleate is an emulsifier/non-ionic surfactant and disclosed by Nishimura in a similar composition, therefore based on such a property, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.
Regarding claim 10, and “mixing” the ingredients and “shaping” the product, Nishimura discloses “agitating” and “granulating” the ingredients at col. 8, lines 38-55, specifically line 38-40 which discloses an agitation granulation method.  It is being held that agitation would have resulted in mixing of the ingredients and granulation would have resulted in shaping the mixture into granules and such would have been obvious to the person of ordinary skill in the art upon a reading of the reference.  
Regarding claim 2 and claim 11, Nishimura discloses methionine and lysine at col. 4, line 55.
Regarding claim 3 and claim 12, Nishimura discloses calcium stearate at col. 8, line 3.
Regarding claim 4 and claim 13, Nishimura discloses stearic acid at Table 1, Ex. 7
Regarding claim 6 and claim 15, Nishimura discloses that the physiologically active substance is in an amount 15% to 60% by weight of the total weight of the granular agent (see col. 5, lines 23-27).  Since the reference discloses the physiologically active substance as the amino acid, then it would have been obvious that the amino acid(s) could be in an amount of 15% to 60% by weight of the total weight of the granular agent.  

Regarding claim 9 and claim 18, Nishimura discloses calcium stearate in an amount of 30% by wt based on the total weight of the feed granule (Table 1, Ex. 7; col. 10, lines 14-16), which renders obvious the claimed invention. 
As to claim 22, the overall size of the particle is less than 3mm (col. 9, lines 15-20). This overlaps the claimed average diameter of 0.5 to 3 mm and an average length of 0.5 to 4 mm.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
The applicant argues that Nishimura only discloses a sorbitan fatty acid ester as a waxy substance having a melting point of 40 °C to 120 °C, preferably 60 °C to 90°C. However, NISHIMURA teaches that the ingredients with a melting point less than 40oC can be used. “Span and Tween” also teach that it would have been obvious to mix binders.  
As to NISHIMURA, it is shown that only the liquid binder that must have a melting point of 40 °C to 120 °C.   Indeed, the liquid binder can contain propylene glycol fatty acid esters (col. 5, lines 44-47) which have a melting points below 40oC (see Table 1, Becker, Safety Assessment of Propylene Glycol Esters as Used in Cosmetics, Cosmetic Ingredient Review, 2014).  Thus, the assertion that all ingredients must be within 40oC to 120oC is factually incorrect.  
As to “Span and Tween”, the reference teaches that a combination of emulsifier is often more effective than the use of a single emulsifier.  Through experimentation it is important to establish the required HLB of the material to be emulsified and the appropriate chemical type of the emulsifier blend 
The applicant also questioned whether it was being asserted that the overall composition will not have the same melting point as sorbitan trioleate individually or whether the melting point of sorbitan trioleate itself changes.  It is merely the position of the Patent Office that it would have been obvious to mix sorbitan trioleate with other binders so long as the desired  chemistry (i.e., including melting point of 40oC to 120oC) of the liquid binder was maintained.  “Span and Tween” do not teach away from NISHIMURA and it cannot be said would render the waxy substance unsuitable for its intended purpose. 
	The Applicant also respectfully submits that the presently claimed subject matter has an unpredictable and unexpected technical effect. Nishimura’s composition dissolves well in abomasum being one part of stomach. In contrast, the present composition dissolves poorly in all parts of stomach.  However, applicant’s arguments are not commensurate in scope with the claims, as all of the examples in the present specification application appear to require the same fatty acid metal salt (i.e., “Megalac”)  and fatty acids (i.e., lauric acid and stearic acid).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Orlando whose telephone number is 571-270-3149.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799